 642DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Brescome Distributors Corporation1andTeam-sters Local 671, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.2Case 1-RC-10190June 16, 1972DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Thomas J.Flynn. Thereafter, pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure,Series 8, asamended, the Regional Director for Region Itransferred this proceeding to the National LaborRelations Board for decision. The Employer subse-quently filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.On the entire record in this proceeding, includingthe Employer's brief, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.The petition in this proceeding was filed onAugust 15, 1968, but processing thereof was held inabeyance pending disposition of unfair labor practicecharges alleging violations of Section 8(a)(1), (2), and(5) of the Act filed by another labor organizationagainst the Employer and principally involving theEmployer's salesmen. In a decision which issued onDecember 2, 1969, the Board found the Employerguilty of the violations alleged.3 On November 3,1971, the court enforced the Board's Order.4 There-after, the Regional Director resumed processing thepresent petition.1The name oftheEmployerappears as amended at the hearing2The name of the Petitionerappears asamended at the hearing3TheBrescome DistributorsCorporation,179 NLRB 787.4Wine & LiquorSalesmen &Allied Workers Local #195 v N LR B, 452F 2d 1312 (C A.D.C.)5We disagree Included in the decisionin 179 NLRB 787 wasthe expressfinding thatthe Employerrendered unlawful assistance to the BrescomeDistributorsEmployerAssociationwhen it executed contracts, notnegotiatedby theAssociation's officers or bargaining representatives,The Employer contends that contracts coveringseparate units of truckdrivers and warehousemensigned with Brescome Distributors Employees Asso-ciation, the labor organization found by the Boardand the court to have been an assisted union,executed on July 20, 1967, and effective from July 20,1967, to July 20, 1970, are bars to the petition,because the Board's Decision in the above unfairlabor practice case did not apply thereto.5 It furthercontends that individual contracts signed by thetruckdrivers and warehousemen themselves in 1969,and automatically renewed until February 1973, arealsoabar to a present election. Finally, theEmployer argues that the petition should be dis-missed because it is not supported by a currentshowing of interest.We find no merit in any of the contentionsadvanced by the Employer for dismissing thepetition.As to the contract-bar arguments, the 1967contracts, assuming their validity, have expired bytheir terms and therefore furnish no reason for notholding an election at the present time. As to theindividual contracts with the truckdrivers and ware-housemen executed in 1969, the Board has held thatsuch contracts are not collective-bargaining agree-ments and therefore our contract-bar rules do notapply to them.6 As to the Petitioner's showing ofinterest, the.efficiencyof such a showing is anadministrative matter not subject to litigation.O.D.Jennings&Company,68NLRB 516. We areadministratively satisfied that the Petitioner's show-ing of interest is adequate.Accordingly,we find that a question affectingcommerceexistsconcerning the representation ofcertainemployees of the Employer within themeaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4.The Petitioner seeks to representin a singleunit truckdrivers and warehousemen at the Employ-er's South Windsor, Connecticut, warehouse, exclud-ing all other employees. The Employer contends thatthe proposed unit is inappropriate.The Employer is a liquor and wine wholesaler anddistributes its products to various customers in andabout Hartford, Connecticut.At the time of the hearing the Employer had about12 truckdrivers and 10 warehousemen in its employ.They are separately supervised by individuals whoproviding substantial benefits for the Employer's drivers and warehouse-men, respectivelyThese are the collective-bargaining agreements urgedherein by the Employer to be a bar The Board also ordered the Employerto cease and desist giving effect to them However, for the reasonsdiscussed,infra,wedo not find it necessary to base our finding of nocontract bar on thepriorfinding of assistance in the related labor practiceproceeding.6Cal-WesternVan & StorageCo, Inc,170 NLRB 67197 NLRB No. 94 THE BRESCOME DISTRIBUTORS CORP.643are ultimately responsible to the comptroller. Thewarehousemen work two shifts. The day-shift em-ployees receive merchandise and place it in its properlocation in the warehouse. The night-shift employeesput up the orders turned in by the salesmen thatparticular day and load the merchandise onto thetrucks for delivery by the truckdrivers. The ware-housemen sometimes fill in for truckdrivers inemergencies. All employees punch a timeclock, arehourly paid, and receive the same fringe benefits. Inwholesale operations the Board commonly findsunits of truckdrivers and warehousemen appropri-ate.7Accordingly, we find that the following employeesof the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All truckdrivers and warehousemen employed atthe Employer's New Windsor, Connecticut, facili-ty, excluding office clerical employees,salesmen,guards, and supervisors as defined in the Act.[Direction of Election8 omitted from publication.]rArts & CraftsDistributors,Inc,132NLRB 166, 168,Plaza ProvisionCompany (P.R),134NLRB 910,BensonWholesaleCompany,Inc,164NLRB536, 550InJH Rutter-Rex ManufacturingCompany,Inc,164NLRB5,a case reliedon bythe Employer,the facts show that thetruckdnverswere excluded from a warehousemen's unit because as "over-the-road truckdnvers"they had little or no contact with the warehouseemployees.8 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmaybe used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236;N LR B v Wyman-Gordon Co.,394 U S.759.Accordingly,itisherebydirected that an election eligibility list,containing the names and addresses of all the eligiblevoters,must be filedby the Employer with theRegional Director for RegionIwithin 7 days ofthe date of this Decision and Direction of Election The Regional Directorshallmake the list available to all parties to the election.No extension oftime to file this list shall be granted by the Regional Director except inextraordinarycircumstances.Failure tocomplywith this requirement shallbe groundsfor setting aside the electionwhenever proper objections arefiled